Case 7:21-cr-00155 Document1 Filed on 01/12/21 in TXSD Page 1 of 1

: .

Gt JAN12 200d

   
 

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF TE
McALLEN DIVISION

ae

oT

. 4
4
UNITED STATES OF AMERICA ,

atishan Osher, Cow
v. : Criminal No. I _ 2 | _ 0 | 5 a
ERICK CABRERA §
SEALED INDICTMENT:

 

THE GRAND JURY CHARGES:

On or about October 16, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,

ERICK CABRERA

did knowingly aimed the beam of a laser pointer at a Texas Department of Public Safety helicopter
bearing tail number N40TX, an aircraft in the special aircraft jurisdiction of the United States, or
at the flight path of such an aircraft.

In violation of Title 18, United States Code, Section 39A.

A TRUE BILL _

 

FOREPERSON

RYAN K. PATRICK —
UNITED STATES ATTORNEY

AG

ASSISTANT UNITED STATES ATTORNEY

 

 

 
